Opinion by
Keefe, J.
It was stipulated that certain of the merchandise consists of dried brewers’ yeast similar to that the subject of Ironized Yeast Co. v. United States (T. D. 48570) and that certain other items consist of the residue from the brewing vats which had been washed with water to eliminate some of the bitter taste. It contains no alcohol, is not palatable to the taste, and not eaten as a food but is prescribed only as a medicine. United States v. Yick (25 C. C. P. A. 255, T. D. 49392) cited. The merchandise was therefore held entitled to free entry as a crude drug under paragraph 1669 as claimed.